Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 17, 2021 is acknowledged.  Claims 1-24, 26-34 are canceled. Claims 25, 35, 38 and 44 are amended. Claims 45-49 are newly added. Claims 25, 35-44 and new claims 45-49 are pending. Claims 39-44 are withdrawn without traverse (filed 3/4/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 25, 35-38 and 45-49 are under examination in this office action.
5.	Applicant’s arguments filed on December 17, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Claim Rejections/Objections Withdrawn
5.	The objection to claim 38 is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 25-32 and 34-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 26-34.
The rejection of claims 25, 29-32 and 34-38 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mandler et al. (US8613931) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 26-34.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 17, 2021, the following rejections are maintained.
Claim Objections
6.	Claims 45-49 are objected to because the limitations “The method of claim 38 or 25 or 46 or 46…….” recited in claims 45-49 are unclear because claims 25 and 38 upon which claims 45-49 depend are directed to a composition, not a method. Appropriate correction is required. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 17, 2021.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 45-49 are indefinite because:
i. Claims 45-49 recite the limitation "The method of claim 38 or 25 or 46 or 46…….” in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim because claims 38 and 25 are a composition comprising immunogens, which is a product, not a method. For examination purposes, the limitation “The method of claim…” recited in claims 45-49 is interpreted as “the composition of claim ….”
Accordingly, the rejection of claims 45-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 45-49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 45-49 recite the limitation "The method of claim 38 or 25 or 46 or 46…….” in line 1 of the claims.  However, claims 38 and 25 upon which claims 45-49 depend are directed to a composition comprising immunogens, which is a product, not a method. Thus, claims 45-49 fail to further limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 35 as amended is drawn to a composition comprising an immunogenicity enhancing agent coupled to a cysteine residue of the cyclic compound. The claim encompasses a genus of immunogenicity enhancing agent coupled to a cysteine residue of the cyclic compound. Applicant has not disclosed sufficient species for the broad genus of immunogenicity enhancing agent. The specification only describes Keyhole Limpet Hemocyanin (KLH) as an immunogenicity enhancing agent. However, the claim is not limited to the KLH set forth above but also encompass structurally and functionally undefined immunogenicity enhancing agents.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of KLH that is coupled to a cysteine residue of the cyclic compound. However, Applicant is not in possession of other structurally and functionally undefined immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound. The specification only describes KLH as an immunogenicity enhancing agent that is coupled to a cysteine residue of the cyclic compound.  The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound to the function of KLH. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound might be.  Since the common characteristics/features of other immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of immunogenicity enhancing agents that can be coupled to a cysteine residue of the cyclic compound, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed composition comprising an immunogenicity enhancing agent that is coupled to a cysteine residue of the cyclic compound has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 35-38, 45-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Giulian et al. (J. Biol. Chem., 1998; 273:29719-29726), Roy (PhD Dissertation, Department of Chemistry, University of Calgary, Calgary, 2010), Simms (PhD Disseratation, Dalhousie University, April 2015), Cashman (US2013/0084283, published Apr 4, 2013, priority Mar 3, 2010) and Lai et al. (ECO:0000313|EMBL:KCZ50447.1).
Claims 25, 35-38, 45-47 and 49 as amended are drawn to a composition comprising a combination of two or more different immunogens, wherein the two or more immunogens are selected from i) an immunogen comprising a cyclic compound having the sequence of cyclo(CGHHQKG) (SEQ ID NO:2); ii) an immunogen comprising a cyclic compound having the sequence of cyclo(CGQKLVG) (SEQ ID NO:6); and iii) an immunogen comprising a cyclic compound having the sequence of cyclo(CGHDSGG) (SEQ ID NO:10). Dependent claims are directed to wherein a detectable tag, carrier, immunogenicity enhancing agent is coupled to a cysteine residue of the cyclic compound (claim 35), the carrier is bovine serum albumin (BSA) (claim 36), the immunogenicity agent is Keyhole Limpet Hemocyanin (KLH) (claim 37), the composition is a pharmaceutical composition including comprising a pharmaceutically acceptable carrier (claims 38 and 49), in a form of a pharmaceutically acceptable salt (claim 45), comprising an adjuvant including alum, polyphosphazene (claims 46-48). The limitation “The method of claim…” recited in claims 45-49 is interpreted as “the composition of claim ….”.
Mandler teaches a composition comprising a combination of two or more different immunogens (see the sequence alignment; col. 4, lines 40-58; col. 6, lines 22-27; col. 7, line 17-24; col. 10, line 37-col.12, line 8; col. 12, lines 9-12; col. 12, line 65-col. 13, line 1; col. 13, examples 1-2; example 3, col. 15-26; col. 135-138, claims 1-15, in particular) and also teaches peptides of -EVHHQKL-(SEQ ID NO:104), -EVHHQK- (SEQ ID NO:283), -EVHHQKLVFC-(SEQ ID NO:93), -EVHHQKC-(SEQ ID NO:91), -EFRHDSGY-(SEQ ID NO:102), -pEFRHDSGY-(SEQ ID NO:103) and -DAEFRHDSGYC- (SEQ ID NO: 89), and also teaches cyclizing the peptides by modifying or adding a cysteine at the N- and/or C-termini or to bind to a carrier (see col. 7, lines 17-24). The cyclized peptides comprising “-EVHHQK- (SEQ ID NO:283)” or “-EVHHQKC-(SEQ ID NO:91)”, “-EVHHQKL-(SEQ ID NO:104), “-EVHHQKLVFC-(SEQ ID NO:93) disclosed by Mandler are “a cyclic compound comprising HHQK” or “an immunogen comprising a cyclic compound comprising HHQK”. The cyclic peptides comprising “-EVHHQKLVFC-(SEQ ID NO:93)” disclosed by Mandler is “a cyclic compound comprising “QKLV” or “an immunogen comprising a cyclic compound comprising QKLV”. The cyclic peptides comprising “-EFRHDSGY-(SEQ ID NO:102)”, “-pEFRHDSGY-(SEQ ID NO:103)” or “-DAEFRHDSGYC- (SEQ ID NO: 89)” disclosed by Mandler are “a cyclic compound comprising HDSG” or “an immunogen comprising a cyclic compound comprising HDSG”. 
Mandler also teaches cyclic peptides having the sequences of HHQK, QKLV, HDSG by modifying or adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides (col. 7, lines 1-24). Mandler also teaches that the cyclic compound or cyclized peptide further includes a linker and/or more functional moieties (see col. 7, line 1 to col. 8, line 50) and wherein the functional moieties include a detectable tag, carrier or immunogenicity enhancing agent including BSA, KHL or a pharmaceutical composition as in claims 35-38 or in a formal of pharmaceutically acceptable salt, comprising an adjuvant including Alum or comprising pharmaceutically acceptable carrier as in claims 45-47 and 49 (see col. 7, line 1-col. 8, lines 50; col. 12, lines 9-19, in particular).
But Mandler does not teach that the claimed cyclic compound having the sequence of cyclo(CGHHQKG) (SEQ ID NO:2) (aa 13-16 of Abeta1-42+CG at N-terminus and G at the C-terminus), cyclo(CGQKLVG) (SEQ ID NO:6) (aa 15-18 of Abeta1-42+CG at N-terminus and G at the C-terminus) or cyclo(CGHDSGG) (SEQ ID NO:10) (aa 6-9 of Abeta1-42+CG at N-terminus and G at the C-terminus).
While Mandler fails to explicitly teaches that the claimed cyclic compound having the sequence of cyclo(CGHHQKG) (SEQ ID NO:2), cyclo(CGQKLVG) (SEQ ID NO:6) or cyclo(CGHDSGG) (SEQ ID NO:10) or having the sequence of aa 13-16 of Abeta1-42 plus CG at N-terminus and G at the C-terminus (i.e. SEQ ID NO:2: cyclo(CGHHQKG)), aa 15-18 of Abeta1-42 plus CG at N-terminus and G at the C-terminus (i.e. SEQ ID NO:6: cyclo(CGQKLVG)) or having the sequence of aa 6-9 of Abeta1-42 plus CG at N-terminus and G at the C-terminus (i.e. SEQ ID NO:10: cyclo(CGHDSGG)), Giulian et al., Roy, Simms and Cashman (US2013/0084283) teaches these limitations and provides motivation and an expectation of success in generating the claimed cyclic compounds having the recited SEQ ID NOs: as recited in claim 25. 
	 In particular, Giulian et al. teach that small peptides comprising residues 13-16 of Abeta (HHQK) inhibit Abeta1-42 cell binding and plaque induction of neurotoxicity, and HHQK-like agents can block plaque-induced microgliosis in AD (see p. 29719, abstract; p. 29722, table 1; p. 29723-29724).
Roy teach Ac-QKLV-NH2 (aa15-18), Ac-QKLVFF (aa 15-20) can bind to Abeta and inhibit Abeta fibrilization (p. 20-21; p. 79-80, tables 3.1-3.2).
Simms teaches that an QKLV-containing peptide: Ac-QKLVFF-NH2, a HDSG-containing peptide: Abeta 1-10 (DAFFRHDSGY) and a HHQK-containing peptide: Abeta 12-21 (VHHQKVLFFA) can inhibit fibril Abeta formation (see o, 29m p. 132, Table 5.1).
Cashman (US2013/0084283) teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC (see paragraphs [0067]-[0069]; [0078]-[0079]; [0094]; [0130]; [0147]-[0150], example 2). 
Lai et al. teach an isolated peptide comprising the sequence of instant SEQ ID NO: 6 comprising aa 15-18 of Abeta1-42 plus CG at N-terminus and G at the C-terminus (see the sequence alignment below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Giulian, Roy, Simms, Cashman and Lai with the teaching of Mandler to make the claimed cyclic compound comprising an Abeta peptide of HHQK, QKLV or HDSG and plus CG at N-terminus and G at the C-terminus to arrive the claimed cyclic compound having the recited SEQ ID NOs: 2, 6  and 10 with an expectation of success because Mandler teaches the claimed composition comprising a cyclic peptide comprising a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides, while Giulian, Roy and Simms teach small peptides comprising residues 13-16 of Abeta (HHQK), amino acids 15-18 of Abeta (QKLV) and amino acids 6-9 of Abeta (HDSG) inhibit formation of Abeta fibrils, and Cashman teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC, and Lai teaches a polypeptide comprising the claimed SEQ ID NO:6: -CGQKLVG-. In this combination, both Mandler’s composition comprising the claimed cycle peptides, and Giulian, Roy, Simms, Cashman and Lai’s composition comprising a cycle Abeta peptide  are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Mandler’s composition using Giulian, Roy, Simms, Cashman and Lai’s composition and Cashman’s linker comprising CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC used to make an Abeta cyclic peptide, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate an cyclic Abeta immunogenic peptide because Mandler teaches the claimed composition comprising a cyclic peptide comprising a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides, while Giulian, Roy and Simms teach small peptides comprising residues 13-16 of Abeta (HHQK), amino acids 15-18 of Abeta (QKLV) and amino acids 6-9 of Abeta (HDSG) inhibit formation of Abeta fibrils, and Cashman teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC, and Lai teaches a polypeptide comprising the claimed SEQ ID NO:6: -CGQKLVG-.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:2 (aa13-16 of Abeta1-42)	1 ----------CGHHQKG-------------------------  7

Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:6 (aa15-18 of Abeta1-42)	1 ------------CGQKLVG-----------------------  7

Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:10 (aa6-9 of Abeta1-42)	1 ---CGHDSGG--------------------------------  7

SEQ ID NO:6
A0A062TWP5_9PROT
ID   A0A062TWP5_9PROT        Unreviewed;       483 AA.
AC   A0A062TWP5;
DT   03-SEP-2014, integrated into UniProtKB/TrEMBL.
DT   03-SEP-2014, sequence version 1.
DT   07-APR-2021, entry version 26.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KCZ50447.1};
GN   ORFNames=HY2_13920 {ECO:0000313|EMBL:KCZ50447.1};
OS   Hyphomonas pacifica.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Hyphomonadales;
OC   Hyphomonadaceae; Hyphomonas.
OX   NCBI_TaxID=1280941 {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006};
RN   [1] {ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T16B2 {ECO:0000313|Proteomes:UP000027006};
RA   Lai Q., Shao Z.;
RT   "Hyphomonas sp. T16B2 Genome Sequencing.";
RL   Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T16B2 {ECO:0000313|EMBL:KCZ50447.1,
RC   ECO:0000313|Proteomes:UP000027006};
RX   PubMed=27255138; DOI=10.1007/s10482-016-0712-7;
RA   Li X., Li C., Lai Q., Li G., Sun F., Shao Z.;
RT   "Hyphomonas pacifica sp. nov., isolated from deep sea of the Pacific
RT   Ocean.";
RL   Antonie Van Leeuwenhoek 109:1111-1119(2016).
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;
CC         Evidence={ECO:0000256|ARBA:ARBA00001933,
CC         ECO:0000256|PIRSR:PIRSR602129-50, ECO:0000256|RuleBase:RU000382};
CC   -!- SIMILARITY: Belongs to the group II decarboxylase family.
CC       {ECO:0000256|ARBA:ARBA00009533, ECO:0000256|RuleBase:RU000382}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KCZ50447.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AWFA01000026; KCZ50447.1; -; Genomic_DNA.
DR   RefSeq; WP_034827117.1; NZ_AWFB01000028.1.
DR   STRING; 1280941.HY2_13920; -.
DR   EnsemblBacteria; KCZ50447; KCZ50447; HY2_13920.
DR   PATRIC; fig|1280941.3.peg.1973; -.
DR   eggNOG; COG0076; Bacteria.
DR   Proteomes; UP000027006; Unassembled WGS sequence.
DR   GO; GO:0016831; F:carboxy-lyase activity; IEA:UniProtKB-KW.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.640.10; -; 1.
DR   InterPro; IPR010977; Aromatic_deC.
DR   InterPro; IPR002129; PyrdxlP-dep_de-COase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   InterPro; IPR021115; Pyridoxal-P_BS.
DR   Pfam; PF00282; Pyridoxal_deC; 1.
DR   PRINTS; PR00800; YHDCRBOXLASE.
DR   SUPFAM; SSF53383; SSF53383; 1.
DR   PROSITE; PS00392; DDC_GAD_HDC_YDC; 1.
PE   3: Inferred from homology;
KW   Decarboxylase {ECO:0000256|ARBA:ARBA00022793};
KW   Lyase {ECO:0000256|ARBA:ARBA00023239, ECO:0000256|RuleBase:RU000382};
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR602129-50,
KW   ECO:0000256|RuleBase:RU000382};
KW   Reference proteome {ECO:0000313|Proteomes:UP000027006}.
FT   MOD_RES         301
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR602129-50"
SQ   SEQUENCE   483 AA;  52898 MW;  A9A3C2889528659A CRC64;

  Query Match             100.0%;  Score 39;  DB 146;  Length 483;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        174 CGQKLVG 180

11.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Giulian (1998), Roy (2010), Simms (2015), Cashman (US2013/0084283) and Lai (2013) as applied to claims 25, 35-38, 45-47 and 49 above, and further in view of Allcock et al. (US Patent No. 5562909, issued Oct 8, 1996).
While Mandler, Giulian, Roy, Simms, Cashman and Lai are set forth above but fail to teach that the adjuvant comprises polyphosphazene as in claim 48.
While Mandler, Giulian, Roy, Simms, Cashman and Lai do not teach that the adjuvant comprises polyphosphazene as in claim 48, Allcock et al. (US5562909) teaches this limitation and provide motivation and an expectation of success in using the adjuvant comprising polyphosphazene in the claimed composition.
In particular, Allcock teaches different polyphosphazene polymers as adjuvant for immunization (see col. 5-8, col. 14, claims 1-6) and the use of biodegradable, water-soluble polyphosphazene as an adjuvant, which provides benefits of biodegradable, minimal toxicity and slow release of the antigen-polymer to the site (col.1, line 66 to col. 2, line 25; col.7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Allcock with the teachings of Mandler, Giulian, Roy, Simms, Cashman and Lai to use polyphosphazene as an adjuvant in the composition of Mandler, Giulian, Roy, Simms, Cashman and Lai comprising the claimed cyclic compound comprising an Abeta peptide of HHQK, QKLV or HDSG and plus CG at N-terminus and G at the C-terminus to arrive the claimed cyclic compound having the recited SEQ ID NOs: 2, 6  and 10 with an expectation of success because Mandler, Giulian, Roy, Simms, Cashman and Lai teaches the claimed composition comprising a cyclic peptide and an adjuvant, wherein the cyclic peptide comprises a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides as in the claimed cyclic compounds, while Allcock teaches different polyphosphazene polymers as adjuvant for immunization and the benefits of biodegradable, minimal toxicity and slow release of the antigen-polymer to the site by using biodegradable, water-soluble polyphosphazene as an adjuvant. In this combination, both adjuvants in the Mandler, Giulian, Roy, Simms, Cashman and Lai’s composition and Allcock’s polyphosphazene as adjuvant are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Mandler, Giulian, Roy, Simms, Cashman and Lai’s composition by using Allcock’s polyphosphazene as adjuvant in the Mandler, Giulian, Roy, Simms, Cashman and Lai’s composition, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would stimulate immunogenicity and immune response and generate antibodies against an cyclic Abeta immunogenic peptide because Mandler, Giulian, Roy, Simms, Cashman and Lai teaches the claimed composition comprising a cyclic peptide and an adjuvant, wherein the cyclic peptide comprises a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides as in the claimed cyclic compounds, while Allcock teaches different polyphosphazene polymers as adjuvant for immunization and the benefits of biodegradable, minimal toxicity and slow release of the antigen-polymer to the site by using biodegradable, water-soluble polyphosphazene as an adjuvant.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 25, 35-38 and 45-49 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 12, 15-16, 41, 52, 54, 59 and 64-75 of copending Application No. 17/011059 or claims 1, 12, 15-16, 41, 52, 54, 59 and 65-75 of copending Application No.17/011059 in view of Mandler (US8613931), Giulian (1998), Roy (2010), Simms (2015) and Cashman (US2013/0084283). Although the conflicting claims are not identical, they are not patentably distinct from each other because the cyclic compounds comprising HHQK plus linker recited in the claims of copending Application No. 17/011059 or the cyclic compounds comprising QKLV plus a linker including GC and/or C or SEQ ID NO:3 (CGQKLVG) recited in the claims of copending Application No.17006219 anticipate the claimed cyclic compound and the claimed immunogens (instant SEQ ID NO: 2 or 6), and are within the claimed composition comprising two or more immunogens comprising the claimed cyclic compound. While the claims of Application No.17/011059 or 17006219 do not recite two or more different immunogens in combination as in independent claim 25, Mandler (US8613931), Giulian (1998), Roy (2010), Simms (2015) and Cashman (US2013/0084283) teach these limitations and provide motivation and an expectation of success in arriving the claimed composition comprising two or more different immunogens in combination as in independent claim 25 for the reasons set forth above under the 103 rejection. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion


13.	NO CLAIM IS ALLOWED.



Sequence alignment
SEQ ID NO:19(aa1-42)	1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:1(aa13-16)	1 ------------HHQK-------------------------- 4
SEQ ID NO:2		1 ----------CGHHQKG------------------------- 7
SEQ ID NO:3		1 ----------C-HHQKG------------------------- 6
SEQ ID NO:4		1 ----------CGHHQK-------------------------- 6
SEQ ID NO:5(aa15-18)	1 --------------QKLV------------------------ 4
SEQ ID NO:6		1 ----------CG--QKLVG----------------------- 7
SEQ ID NO:7		1 ----------C---QKLVG----------------------- 6
SEQ ID NO:8		1 ----------CG--QKLV------------------------ 6 
SEQ ID NO:9(6-9)	1 -----HDSG--------------------------------- 4
SEQ ID NO:10		1 ---CGHDSGG-------------------------------- 7
SEQ ID NO:11		1 ---C-HDSGG-------------------------------- 6
SEQ ID NO:12		1 ---CGHDSG--------------------------------- 6 


SEQ ID NO:1	1 --HHQK- 4
SEQ ID NO:2	1 CGHHQKG 7
SEQ ID NO:3	1 C-HHQKG 6
SEQ ID NO:4	1 CGHHQK- 6

SEQ ID NO:5	1 --QKLV- 4
SEQ ID NO:6	1 CGQKLVG 7
SEQ ID NO:7	1 C-QKLVG 6
SEQ ID NO:8	1 CGQKLV- 6 

SEQ ID NO:9	1 --HDSG- 4
SEQ ID NO:10	1 CGHDSGG 7
SEQ ID NO:11	1 C-HDSGG 6
SEQ ID NO:12	1 CGHDSG- 6 

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The sequence search results disclose as follows:
SEQ ID NO:1
US-12-997-674-283
; Sequence 283, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 283
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-12-997-674-283

  Query Match             100.0%;  Score 4;  DB 8;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          3 HHQK 6

SEQ ID NO:5
US-12-997-674-283
; Sequence 283, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 283
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-12-997-674-283

  Query Match             100.0%;  Score 25;  DB 9;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VHHQ 4
              ||||
Db          2 VHHQ 5

SEQ ID NO:6
US-12-997-674-104
; Sequence 104, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 104
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:amyloid-beta fragment peptide
US-12-997-674-104

  Query Match             100.0%;  Score 34;  DB 9;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VHHQKL 6
              ||||||
Db          2 VHHQKL 7

SEQ ID NO:7
US-12-997-674-104
; Sequence 104, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 104
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:amyloid-beta fragment peptide
US-12-997-674-104

  Query Match             100.0%;  Score 30;  DB 9;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQKL 5
              |||||
Db          3 HHQKL 7
SEQ ID NO:8
US-12-997-674-93
; Sequence 93, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 93
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:mimotope peptide
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: pyroGlu
US-12-997-674-93

  Query Match             100.0%;  Score 34;  DB 9;  Length 10;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQKLV 6
              ||||||
Db          3 HHQKLV 8

SEQ ID NO:20
US-12-997-674-104
; Sequence 104, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 104
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:amyloid-beta fragment peptide
US-12-997-674-104

  Query Match             100.0%;  Score 22;  DB 9;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HQKL 4
              ||||
Db          4 HQKL 7

SEQ ID NO:2
US-15-774-707-2
; Sequence 2, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-2

  Query Match             100.0%;  Score 47;  DB 3;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-15-774-707-13
; Sequence 13, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-13

  Query Match             100.0%;  Score 47;  DB 3;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

BDW63484
ID   BDW63484 standard; peptide; 7 AA.
XX
AC   BDW63484;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Amyloid-beta epitope, SEQ ID 2.
XX
KW   alzheimers disease; amyloid-beta protein; cyclic; epitope; expression;
KW   immune stimulation; immunoassay; neuroprotective; nootropic;
KW   protein detection; protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2017079833-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051303.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   18-JUL-2016; 2016US-0363566P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186N/40.
XX
CC PT   New cyclic compound comprising an amyloid beta peptide, useful for 
CC PT   treating Alzheimer's disease and/or other amyloid beta related diseases.
XX
CC PS   Claim 2; SEQ ID NO 2; 139pp; English.
XX
CC   The present invention relates to a novel cyclic compound comprising an 
CC   amyloid beta peptide (A-beta), useful for treating Alzheimer's disease 
CC   and/or other amyloid beta related diseases. The cyclic compound 
CC   comprises: (a) A-beta peptide, the peptide comprising His-Gln-Lys (HQK) 
CC   up to 6 A-beta contiguous residues, and a linker, where the linker is 
CC   covalently coupled to the A-beta peptide N-terminus residue and the A-
CC   beta C-terminus residue. The invention also relates to a kit comprising: 
CC   a compound containing amyloid beta peptide, an immunogen, an 
CC   immunoconjugate, an antibody, a nucleic acid molecule and a vector. The 
CC   invention further relates to a method for: (a) producing the antibody 
CC   that specifically binds to the A-beta peptide; (b) determining whether a 
CC   biological sample comprises A-beta oligomer by detecting the presence of 
CC   an antibody complex; (c) measuring the level of A-beta in a subject; (d) 
CC   inducing an immune response in the subject; (e) inhibiting A-beta 
CC   oligomer propagation; (f) treating Alzheimer's disease and/or other 
CC   amyloid beta related diseases. The present sequence is a human amyloid-
CC   beta epitope which specifically binds to the antibody, is used for 
CC   treating Alzheimer's disease and/or other amyloid beta related diseases.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 47;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

BEY94491
ID   BEY94491 standard; peptide; 7 AA.
XX
AC   BEY94491;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Human A-beta epitope, SEQ 12.
XX
KW   A-beta; Beta amyloid; alzheimers disease; amyloid beta;
KW   antibody production; antibody therapy; epitope; hybridoma;
KW   immuno-diagnosis; immunoconjugate; neuroprotective; nootropic;
KW   protein detection; protein quantitation; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018014126-A1.
XX
CC PD   25-JAN-2018.
XX
CC PF   18-JUL-2017; 2017WO-CA050866.
XX
PR   18-JUL-2016; 2016US-0363566P.
PR   09-NOV-2016; 2016WO-CA051303.
PR   08-JAN-2017; 2017US-0443766P.
PR   17-MAY-2017; 2017US-0507587P.
PR   17-MAY-2017; 2017US-0507633P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2018-07401E/10.
XX
CC PT   Isolated antibody treating Alzheimer's disease, comprises light chain 
CC PT   variable region and heavy chain variable region which are fused, where 
CC PT   heavy chain and light chain variable region comprises complementarity 
CC PT   determining regions.
XX
CC PS   Claim 5; SEQ ID NO 12; 68pp; English.
XX
CC   The present invention relates to a novel anti-amyloid beta (A-beta) 
CC   antibody useful for treating Alzheimer's disease. The invention also 
CC   provides: an immunoconjugate, which comprises the antibody and a 
CC   detectable label or cytotoxic agent; a composition, which comprises the 
CC   antibody, or immunoconjugate with a diluent; a nucleic acid molecule, 
CC   which encodes the antibody; a vector, which comprises the nucleic acid 
CC   molecule; a cell, which expresses an antibody, where the cell is a 
CC   hybridoma having the vector; a kit, which comprises the antibody, nucleic
CC   acid molecule, vector or cell; a method for producing the anti-A-beta 
CC   antibody; a method for determining A-beta in a biological sample; a 
CC   method for measuring a level of A-beta in a subject; a method for 
CC   inhibiting beta oligomer propagation; and a hybridoma cell or cell line. 
CC   The present sequence represents a human A-beta epitope, which can be 
CC   useful for generating the antibody of the invention.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 47;  DB 26;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

SEQ ID NO:6
A7B3P5_RUMGV
ID   A7B3P5_RUMGV            Unreviewed;       535 AA.
AC   A7B3P5;
DT   11-SEP-2007, integrated into UniProtKB/TrEMBL.
DT   11-SEP-2007, sequence version 1.
DT   02-JUN-2021, entry version 46.
DE   SubName: Full=Resolvase, N-terminal domain protein {ECO:0000313|EMBL:EDN77571.1};
GN   ORFNames=RUMGNA_02175 {ECO:0000313|EMBL:EDN77571.1};
OS   Ruminococcus gnavus (strain ATCC 29149 / VPI C7-9).
OC   Bacteria; Firmicutes; Clostridia; Eubacteriales; Lachnospiraceae;
OC   Mediterraneibacter.
OX   NCBI_TaxID=411470 {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410};
RN   [1] {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 29149 {ECO:0000313|EMBL:EDN77571.1,
RC   ECO:0000313|Proteomes:UP000004410};
RA   Fulton L., Clifton S., Fulton B., Xu J., Minx P., Pepin K.H., Johnson M.,
RA   Thiruvilangam P., Bhonagiri V., Nash W.E., Mardis E.R., Wilson R.K.;
RL   Submitted (APR-2007) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 29149 {ECO:0000313|EMBL:EDN77571.1,
RC   ECO:0000313|Proteomes:UP000004410};
RA   Sudarsanam P., Ley R., Guruge J., Turnbaugh P.J., Mahowald M., Liep D.,
RA   Gordon J.;
RT   "Draft genome sequence of Ruminococcus gnavus (ATCC 29149).";
RL   Submitted (JUN-2007) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EDN77571.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AAYG02000016; EDN77571.1; -; Genomic_DNA.
DR   STRING; 411470.RUMGNA_02175; -.
DR   PRIDE; A7B3P5; -.
DR   EnsemblBacteria; EDN77571; EDN77571; RUMGNA_02175.
DR   eggNOG; COG1961; Bacteria.
DR   Proteomes; UP000004410; Unassembled WGS sequence.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0003677; F:DNA binding; IEA:InterPro.
DR   GO; GO:0000150; F:recombinase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.1390; -; 1.
DR   InterPro; IPR011109; DNA_bind_recombinase_dom.
DR   InterPro; IPR006119; Resolv_N.
DR   InterPro; IPR036162; Resolvase-like_N_sf.
DR   InterPro; IPR025827; Zn_ribbon_recom_dom.
DR   Pfam; PF00239; Resolvase; 1.
DR   Pfam; PF13408; Zn_ribbon_recom; 1.
DR   SMART; SM00857; Resolvase; 1.
DR   SUPFAM; SSF53041; SSF53041; 1.
DR   PROSITE; PS51737; RECOMBINASE_DNA_BIND; 1.
DR   PROSITE; PS51736; RECOMBINASES_3; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils}; Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        48..64
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          77..227
FT                   /note="Resolvase/invertase-type recombinase catalytic"
FT                   /evidence="ECO:0000259|PROSITE:PS51736"
FT   DOMAIN          237..335
FT                   /note="Recombinase"
FT                   /evidence="ECO:0000259|PROSITE:PS51737"
FT   COILED          406..433
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   535 AA;  63202 MW;  1464D0C1499C38A3 CRC64;

  Query Match             100.0%;  Score 39;  DB 316;  Length 535;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        353 CGQKLVG 359

A2FH29_TRIVA
ID   A2FH29_TRIVA            Unreviewed;       779 AA.
AC   A2FH29;
DT   20-FEB-2007, integrated into UniProtKB/TrEMBL.
DT   20-FEB-2007, sequence version 1.
DT   10-FEB-2021, entry version 56.
DE   RecName: Full=RING-type domain-containing protein {ECO:0000259|PROSITE:PS50089};
GN   ORFNames=TVAG_354090 {ECO:0000313|EMBL:EAX95797.1};
OS   Trichomonas vaginalis.
OC   Eukaryota; Metamonada; Parabasalia; Trichomonadida; Trichomonadidae;
OC   Trichomonas.
OX   NCBI_TaxID=5722 {ECO:0000313|EMBL:EAX95797.1, ECO:0000313|Proteomes:UP000001542};
RN   [1] {ECO:0000313|EMBL:EAX95797.1, ECO:0000313|Proteomes:UP000001542}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC PRA-98 / G3 {ECO:0000313|Proteomes:UP000001542};
RX   PubMed=17218520; DOI=10.1126/science.1132894;
RA   Carlton J.M., Hirt R.P., Silva J.C., Delcher A.L., Schatz M., Zhao Q.,
RA   Wortman J.R., Bidwell S.L., Alsmark U.C.M., Besteiro S.,
RA   Sicheritz-Ponten T., Noel C.J., Dacks J.B., Foster P.G., Simillion C.,
RA   Van de Peer Y., Miranda-Saavedra D., Barton G.J., Westrop G.D., Mueller S.,
RA   Dessi D., Fiori P.L., Ren Q., Paulsen I., Zhang H., Bastida-Corcuera F.D.,
RA   Simoes-Barbosa A., Brown M.T., Hayes R.D., Mukherjee M., Okumura C.Y.,
RA   Schneider R., Smith A.J., Vanacova S., Villalvazo M., Haas B.J., Pertea M.,
RA   Feldblyum T.V., Utterback T.R., Shu C.L., Osoegawa K., de Jong P.J.,
RA   Hrdy I., Horvathova L., Zubacova Z., Dolezal P., Malik S.B.,
RA   Logsdon J.M. Jr., Henze K., Gupta A., Wang C.C., Dunne R.L., Upcroft J.A.,
RA   Upcroft P., White O., Salzberg S.L., Tang P., Chiu C.-H., Lee Y.-S.,
RA   Embley T.M., Coombs G.H., Mottram J.C., Tachezy J., Fraser-Liggett C.M.,
RA   Johnson P.J.;
RT   "Draft genome sequence of the sexually transmitted pathogen Trichomonas
RT   vaginalis.";
RL   Science 315:207-212(2007).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS113788; EAX95797.1; -; Genomic_DNA.
DR   RefSeq; XP_001308727.1; XM_001308726.1.
DR   GeneID; 4753559; -.
DR   KEGG; tva:TVAG_354090; -.
DR   VEuPathDB; TrichDB:TVAG_354090; -.
DR   InParanoid; A2FH29; -.
DR   Proteomes; UP000001542; Unassembled WGS sequence.
DR   GO; GO:0005768; C:endosome; IBA:GO_Central.
DR   GO; GO:0030897; C:HOPS complex; IBA:GO_Central.
DR   GO; GO:0030674; F:protein-macromolecule adaptor activity; IBA:GO_Central.
DR   GO; GO:0007032; P:endosome organization; IBA:GO_Central.
DR   GO; GO:0035542; P:regulation of SNARE complex assembly; IBA:GO_Central.
DR   GO; GO:0007033; P:vacuole organization; IBA:GO_Central.
DR   GO; GO:0006904; P:vesicle docking involved in exocytosis; IBA:GO_Central.
DR   InterPro; IPR001841; Znf_RING.
DR   PROSITE; PS50089; ZF_RING_2; 1.
PE   4: Predicted;
KW   Metal-binding {ECO:0000256|PROSITE-ProRule:PRU00175};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001542};
KW   Zinc {ECO:0000256|PROSITE-ProRule:PRU00175};
KW   Zinc-finger {ECO:0000256|PROSITE-ProRule:PRU00175}.
FT   DOMAIN          713..767
FT                   /note="RING-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50089"
SQ   SEQUENCE   779 AA;  89164 MW;  CF294971A5BD5B17 CRC64;

  Query Match             100.0%;  Score 39;  DB 38;  Length 779;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        716 CGQKLVG 722

BDW62429
ID   BDW62429 standard; peptide; 7 AA.
XX
AC   BDW62429;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human amyloid beta (A-beta) cyclic peptide, SEQ ID 3.
XX
KW   Beta amyloid; alzheimers disease; amyloid beta; antibody production;
KW   antibody therapy; cyclic; epitope; immune stimulation; immunoconjugate;
KW   lewy body dementia; muscle disease; muscular-gen.; neuroprotective;
KW   nootropic; protein detection; protein interaction; protein quantitation;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "This residue is condensed onto residue 7 to form 
FT                   a cyclic peptide"
FT   Modified-site   7
FT                   /note= "This residue is condensed onto residue 1 to form 
FT                   a cyclic peptide"
XX
CC PN   WO2017079835-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051305.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   01-FEB-2016; 2016US-0289893P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186K/40.
XX
CC PT   New cyclic compound comprising amyloid-beta (A-beta) peptide and a 
CC PT   linker, useful e.g. for inhibiting A-beta oligomer propagation, and 
CC PT   treating Alzheimer's disease and/or other A-beta amyloid related 
CC PT   diseases.
XX
CC PS   Claim 59; SEQ ID NO 3; 115pp; English.
XX
CC   The present invention relates to a novel cyclic compound, useful for 
CC   treating Alzheimer's disease (AD) and amyloid beta (A-beta) related 
CC   disease. The invention also provides: (1) an immunogen composition 
CC   comprising the cyclic compound; (2) an isolated anti-amyloid beta 
CC   antibody which binds to the A-beta peptide; (3) pharmaceutical 
CC   composition comprising the anti-amyloid beta antibody; (4) an 
CC   immunoconjugate comprising the anti-amyloid beta antibody and cytotoxic 
CC   agent; (5) a kit comprising the cyclic compound; (6) a method for 
CC   producing the antibody; (7) a method for determining the A-beta in a 
CC   biological sample; (8) a method for measuring the level of A-beta in a 
CC   subject; (9) a method for inducing an immune response in a subject; (10) 
CC   a method for inhibiting the A-beta oligomer propagation; (11) a method 
CC   for treating AD and A-beta related disease; and (12) an isolated peptide 
CC   comprising the A-beta peptide. The composition, antibody, isolated 
CC   peptide and immunogen of the invention is useful for treating Alzheimer's
CC   disease (AD) and A-beta related disease e.g lewy body dementia and muscle
CC   disease. The present sequence is a human amyloid beta (A-beta) cyclic 
CC   peptide, which is useful for treating above mentioned disease.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 39;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db          1 CGQKLVG 7

US-15-774-778-3
; Sequence 3, Application US/15774778
; Patent No. 10759837
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: AMYLOID BETA EPITOPES AND ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50184US01
;  CURRENT APPLICATION NUMBER: US/15/774,778
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/289,893
;  PRIOR FILING DATE: 2016-02-01
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-778-3

  Query Match             100.0%;  Score 39;  DB 3;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db          1 CGQKLVG 7

US-15-774-778-8
; Sequence 8, Application US/15774778
; Patent No. 10759837
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: AMYLOID BETA EPITOPES AND ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50184US01
;  CURRENT APPLICATION NUMBER: US/15/774,778
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/289,893
;  PRIOR FILING DATE: 2016-02-01
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-778-8

  Query Match             100.0%;  Score 39;  DB 3;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db          1 CGQKLVG 7

A0A0U2Q7Q2_9BACL
ID   A0A0U2Q7Q2_9BACL        Unreviewed;       329 AA.
AC   A0A0U2Q7Q2;
DT   16-MAR-2016, integrated into UniProtKB/TrEMBL.
DT   16-MAR-2016, sequence version 1.
DT   02-JUN-2021, entry version 22.
DE   RecName: Full=Band_7_1 domain-containing protein {ECO:0000259|Pfam:PF13421};
GN   ORFNames=AUC31_05940 {ECO:0000313|EMBL:ALS74790.1};
OS   Planococcus rifietoensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Planococcaceae; Planococcus.
OX   NCBI_TaxID=200991 {ECO:0000313|EMBL:ALS74790.1, ECO:0000313|Proteomes:UP000067683};
RN   [1] {ECO:0000313|EMBL:ALS74790.1, ECO:0000313|Proteomes:UP000067683}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=M8 {ECO:0000313|EMBL:ALS74790.1,
RC   ECO:0000313|Proteomes:UP000067683};
RA   See-Too W.S.;
RT   "Complete genome of Planococcus rifietoensis type strain M8.";
RL   Submitted (JAN-2016) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP013659; ALS74790.1; -; Genomic_DNA.
DR   RefSeq; WP_058381497.1; NZ_CP013659.2.
DR   EnsemblBacteria; ALS74790; ALS74790; AUC31_05940.
DR   KEGG; prt:AUC31_05940; -.
DR   OrthoDB; 886332at2; -.
DR   Proteomes; UP000067683; Chromosome.
DR   CDD; cd03408; SPFH_like_u1; 1.
DR   InterPro; IPR036013; Band_7/SPFH_dom_sf.
DR   InterPro; IPR033880; SPFH_YdjI.
DR   Pfam; PF13421; Band_7_1; 1.
DR   SUPFAM; SSF117892; SSF117892; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000067683}.
FT   DOMAIN          27..231
FT                   /note="Band_7_1"
FT                   /evidence="ECO:0000259|Pfam:PF13421"
FT   REGION          274..305
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        279..304
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   329 AA;  36379 MW;  516CC2D58E60AAF9 CRC64;

  Query Match             100.0%;  Score 39;  DB 298;  Length 329;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        323 CGQKLVG 329

SEQ ID NO:10

I0WZ30_9NOCA
ID   I0WZ30_9NOCA            Unreviewed;       207 AA.
AC   I0WZ30;
DT   13-JUN-2012, integrated into UniProtKB/TrEMBL.
DT   13-JUN-2012, sequence version 1.
DT   02-JUN-2021, entry version 20.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:EID81646.1};
GN   ORFNames=W59_02174 {ECO:0000313|EMBL:EID81646.1};
OS   Rhodococcus imtechensis RKJ300 = JCM 13270.
OC   Bacteria; Actinobacteria; Corynebacteriales; Nocardiaceae; Rhodococcus.
OX   NCBI_TaxID=1165867 {ECO:0000313|EMBL:EID81646.1, ECO:0000313|Proteomes:UP000006447};
RN   [1] {ECO:0000313|EMBL:EID81646.1, ECO:0000313|Proteomes:UP000006447}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=RKJ300 {ECO:0000313|EMBL:EID81646.1,
RC   ECO:0000313|Proteomes:UP000006447};
RX   PubMed=22689233; DOI=10.1128/JB.00532-12;
RA   Vikram S., Kumar S., Subramanian S., Raghava G.P.;
RT   "Draft genome sequence of the nitrophenol-degrading actinomycete
RT   Rhodococcus imtechensis RKJ300.";
RL   J. Bacteriol. 194:3543-3543(2012).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EID81646.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJJH01000013; EID81646.1; -; Genomic_DNA.
DR   EnsemblBacteria; EID81646; EID81646; W59_02174.
DR   Proteomes; UP000006447; Unassembled WGS sequence.
PE   4: Predicted;
FT   REGION          1..74
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        13..27
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   207 AA;  21701 MW;  B42E6FDD0D6E6FF4 CRC64;

  Query Match             100.0%;  Score 7;  DB 298;  Length 207;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db         29 CGHDSGG 35

G9KSR7_MUSPF
ID   G9KSR7_MUSPF            Unreviewed;       261 AA.
AC   G9KSR7;
DT   22-FEB-2012, integrated into UniProtKB/TrEMBL.
DT   22-FEB-2012, sequence version 1.
DT   02-JUN-2021, entry version 26.
DE   SubName: Full=Transcription factor 21 {ECO:0000313|EMBL:AES07946.1};
DE   Flags: Fragment;
OS   Mustela putorius furo (European domestic ferret) (Mustela furo).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Laurasiatheria; Carnivora; Caniformia; Mustelidae; Mustelinae;
OC   Mustela.
OX   NCBI_TaxID=9669 {ECO:0000313|EMBL:AES07946.1};
RN   [1] {ECO:0000313|EMBL:AES07946.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Lungs {ECO:0000313|EMBL:AES07946.1};
RX   PubMed=23236062; DOI=10.1128/JVI.02476-12;
RA   Leon A.J., Banner D., Xu L., Ran L., Peng Z., Yi K., Chen C., Xu F.,
RA   Huang J., Zhao Z., Lin Z., Huang S.H., Fang Y., Kelvin A.A., Ross T.M.,
RA   Farooqui A., Kelvin D.J.;
RT   "Sequencing, annotation, and characterization of the influenza ferret
RT   infectome.";
RL   J. Virol. 87:1957-1966(2013).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JP019348; AES07946.1; -; mRNA.
DR   GO; GO:0046983; F:protein dimerization activity; IEA:InterPro.
DR   Gene3D; 4.10.280.10; -; 1.
DR   InterPro; IPR011598; bHLH_dom.
DR   InterPro; IPR036638; HLH_DNA-bd_sf.
DR   Pfam; PF00010; HLH; 1.
DR   SMART; SM00353; HLH; 1.
DR   SUPFAM; SSF47459; SSF47459; 1.
DR   PROSITE; PS50888; BHLH; 1.
PE   2: Evidence at transcript level;
FT   DOMAIN          162..214
FT                   /note="BHLH"
FT                   /evidence="ECO:0000259|PROSITE:PS50888"
FT   REGION          1..65
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          71..90
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          107..171
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        11..25
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        38..52
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        111..131
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        150..164
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   NON_TER         1
FT                   /evidence="ECO:0000313|EMBL:AES07946.1"
FT   NON_TER         261
FT                   /evidence="ECO:0000313|EMBL:AES07946.1"
SQ   SEQUENCE   261 AA;  27849 MW;  90172EF6F914ACE2 CRC64;

  Query Match             100.0%;  Score 7;  DB 63;  Length 261;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          4 CGHDSGG 10
BDW55203
ID   BDW55203 standard; peptide; 7 AA.
XX
AC   BDW55203;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope cyclo peptide SEQ ID NO: 2.
XX
KW   A-beta protein; antibody production; cyclic; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "This residue is condensed onto residue 7 to form 
FT                   a cyclic peptide"
FT   Modified-site   7
FT                   /note= "This residue is condensed onto residue 1 to form 
FT                   a cyclic peptide"
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 2; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope cyclo peptide used in the method for preparing antibody.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 7;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7

BDW55213
ID   BDW55213 standard; peptide; 8 AA.
XX
AC   BDW55213;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope peptide SEQ ID NO: 12.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 12; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 7;  DB 24;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7
US-17-014-425-2
; Sequence 2, Application US/17014425
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: N-terminal epitopes in Amyloid beta and
;  TITLE OF INVENTION:conformationally-selective antibodies thereto
;  FILE REFERENCE: 27108-P50440US02
;  CURRENT APPLICATION NUMBER: US/17/014,425
;  CURRENT FILING DATE: 2020-09-08
;  PRIOR APPLICATION NUMBER: 15/774,805
;  PRIOR FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/331,925
;  PRIOR FILING DATE: 2016-05-04
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-17-014-425-2

  Query Match             100.0%;  Score 45;  DB 113;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7

US-17-014-425-12
; Sequence 12, Application US/17014425
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: N-terminal epitopes in Amyloid beta and
;  TITLE OF INVENTION:conformationally-selective antibodies thereto
;  FILE REFERENCE: 27108-P50440US02
;  CURRENT APPLICATION NUMBER: US/17/014,425
;  CURRENT FILING DATE: 2020-09-08
;  PRIOR APPLICATION NUMBER: 15/774,805
;  PRIOR FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/331,925
;  PRIOR FILING DATE: 2016-05-04
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-17-014-425-12

  Query Match             100.0%;  Score 45;  DB 113;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7
US-15-774-805-2
; Sequence 2, Application US/15774805
; Publication No. US20180326086A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: N-terminal epitopes in Amyloid beta and
;  TITLE OF INVENTION:conformationally-selective antibodies thereto
;  FILE REFERENCE: 7685-P50440US01
;  CURRENT APPLICATION NUMBER: US/15/774,805
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/331,925
;  PRIOR FILING DATE: 2016-05-04
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-805-2

  Query Match             100.0%;  Score 45;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 4, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649